     Case 2:12-cv-01924-SM-JCW Document 584 Filed 12/09/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA,                                   CIVIL ACTION
    Plaintiff

VERSUS                                                      NO. 12-1924

CITY OF NEW ORLEANS,                                        SECTION “E”
     Defendant


                                     ORDER


      IT IS ORDERED that the public hearing scheduled for November 21, 2019 at 1:30

p.m. is CONTINUED to December 17, 2019 at 1:30 p.m.

      IT IS FURTHER ORDERED that the status conference currently scheduled for

December 19, 2019 at 1:30 p.m. is hereby CANCELED.


      New Orleans, Louisiana, this 9th day of December, 2019.


                      ________________________________
                               SUSIE MORGAN
                        UNITED STATES DISTRICT JUDGE
